ORDER
JUDD, District Judge.
This cause came on for hearing on September 12, 1969, on the plaintiff’s motion for preliminary injunction, and the parties presented their respective proofs thereon, including affidavits, depositions, Answers to Interrogatories and Requests for Admissions, counter-affidavits, and oral testimony of witnesses for the parties, and from all of the evidence thus adduced the Court finds that the plaintiff has valid trademark rights in the trademark HEIDELBERG, and valid Federal Registrations thereof, that the defendants have infringed and are infringing upon plaintiff’s trademark rights, by the use of ALT HEIDELBERG, and/or ALT HEIDELBREW and/or HEIDELBERG CASTLE, together with a picture of Heidelberg Castle, and that the defendant L. Fatato, Inc. has breached and is breaching a valid contract with the plaintiff, by the use of the aforementioned marks, and that irreparable injury, loss and damage will result to the plaintiff unless the defendants are restrained and enjoined.
The parties having agreed that the Court may make final disposition of this case on the basis of the proofs adduced, therefore
It is hereby ordered that the defendants, their officers, employees, agents, attorneys, and privies and all those in active concert or participation with them, who receive notice of this Order, are hereby permanently enjoined from delivering, selling or offering to sell beer or any other malt beverage which is in any way identified by the names or marks ALT HEIDELBERG or ALT HEIDELBREW or by the words HEIDELBERG CASTLE, or any name or mark likely to be confused therewith, including specifically any name or mark which consists cf. or includes as a constituent part, the term “Heidel”, however spelled; Provided, however, that the defendants may v. to midnight of December 12, 1969, sell beer bearing the trademarks ALT HEIDELBREW and/or HEIDELBERG CASTLE, and/or a picture of Heidelberg Castle, to customers who are located within the states of Massachusetts, Connecticut, Rhode Island, New York, New Jersey and Pennsylvania, and who are advised not to resell such beer outside of these states.